Case 1:08-cr-00093-DDD-JDK Document 85 Filed 04/29/20 Page 1 of 2 PagelD#: 322

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION
UNITED STATES OF AMERICA CASE NO. 1:08-CR-00093-01
VERSUS JUDGE DRELL

CLINTON MATTHEW CORBEIL (01) MAG. JUDGE PEREZ-MONTES

 

ORDER

Before the court is a motion requesting compassionate release (Doc. 75) under the 2018
amendments to the First Step Act enabling direct petition to a district court for sentence reduction
under 18 U.S.C. § 3582(c)(1)(A)(i). United States v. Chambliss, 948 F.3d 691, 692 n. 1 (5 Cir.
2020). Corbeil’s motion seeks release based on personal reasons that are not listed among the
reasons generally deemed “extraordinary and compelling” as required by the Act and further
defined by 28 U.S.C. §994(a)(2) and U.S.S.G. 1B1.13. However, the court does not reach those
issues because the motion is rejected on the basis that Corbeil failed to exhaust administrative
remedies in this case. Specifically, the Act requires that, before filing a motion for compassionate
release with this court, Corbeil must first file a request for such motion with the Warden and wait
thirty (30) days for aresponse. After receipt of a denial from the Warden or the expiration of thirty
(30) days’ time, Corbeil is free to file his own motion for compassionate relief under the Act. The
government’s response (Doc. 83)
indicates that, although Corbeil did submit a request to the Warden, such request was not properly
submitted and Corbeil ignored the Warden’s instructions to resubmit a proper request and further
failed to disclose these details to the court. Proper exhaustion of administrative remedies is
required under the Act prior to filing a motion for compassionate release with a district court.

Failure of the petitioner to exhaust administrative remedies under the Act forecloses relief. United

1

 
Case 1:08-cr-00093-DDD-JDK Document 85 Filed 04/29/20 Page 2 of 2 PagelD#: 323

States v. Clark, 2020 WI 1557397 *5 (M.D. La. 2020) quoting United States v. Gileno, 2020 WL
1307108 *3 (D. Conn. 2020).

Based on the foregoing, the motion for compassionate relief (Doc. 75) filed by Corbeil
under 18 U.S.C. 3582(c)(1)(A)(i) is DENIED and DISMISSED without prejudice.

THUS DONE AND SIGNED at Alexandria, Louisiana this L5 day of April, 2020.

 

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
